MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                   FILED
regarded as precedent or cited before any                                     Apr 30 2019, 11:29 am

court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Randall J. Hammond                                        Curtis T. Hill, Jr.
Deputy Public Defender                                    Attorney General
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                                       Caroline G. Templeton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronnii J. Wallace,                                        April 30, 2019
Appellant-Defendant/Cross-Appellee,                       Court of Appeals Case No.
                                                          19A-CR-9
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Frances C. Gull,
Appellee-Plaintiff/Cross-Appellant                        Judge
                                                          Trial Court Cause No.
                                                          02D06-1804-F6-380



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-9 | April 30, 2019                            Page 1 of 3
                                              Case Summary
[1]   Ronnii J. Wallace appeals the one-year aggregate sentence imposed by the trial

      court following his convictions for level 6 felony possession of cocaine, class B

      misdemeanor possession of marijuana, and class C misdemeanor operating a

      vehicle without ever receiving a license. On cross-appeal, the State argues that

      Wallace failed to file a timely notice of appeal and thus forfeited the right to

      appeal. We agree with the State and therefore dismiss.


                                  Facts and Procedural History
[2]   On July 16, 2018, Wallace pled guilty to level 6 felony possession of cocaine,

      class B misdemeanor possession of marijuana, and class C misdemeanor

      operating a vehicle without ever receiving a license. He was accepted into the

      Allen County drug court program. On October 1, 2018, the trial court revoked

      his placement and ordered a presentence investigation report. On November 1,

      2018, the trial court sentenced Wallace to concurrent terms of one year for the

      level 6 felony, 183 days for the class B misdemeanor, and 60 days for the class

      C misdemeanor. The sentencing order was noted in the chronological case

      summary (“CCS”) that same day. The trial court appointed appellate counsel

      to represent Wallace, and counsel filed his appearance on November 6, 2018.

      A notice of appeal was not filed on Wallace’s behalf until January 3, 2019,

      sixty-three days after the trial court issued the sentencing order.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-9 | April 30, 2019   Page 2 of 3
                                     Discussion and Decision
[3]   On cross-appeal, the State raises an issue that we find dispositive: whether

      Wallace has forfeited his right to appeal his sentence by failing to timely file his

      notice of appeal. “A party initiates an appeal by filing a Notice of Appeal with

      the Clerk [of the Indiana Supreme Court, Court of Appeals and Tax Court]

      within thirty (30) days after the entry of a Final Judgment is noted in the

      Chronological Case Summary.” Ind. Appellate Rule 9(A)(1). “Unless the

      Notice of Appeal is timely filed, the right to appeal shall be forfeited except as

      provided by [Post-Conviction Rule] 2[,]” which does not apply here. Ind.

      Appellate Rule 9(A)(5).


[4]   Here, the trial court’s sentencing order was noted in the CCS on November 1,

      2018. The notice of appeal was not filed until January 3, 2019, which was more

      than a month past the deadline imposed by the Indiana Appellate Rules. Thus,

      Wallace forfeited his right to appeal his sentence. Upon forfeiture, the right to

      appeal may be restored if extraordinarily compelling reasons are present. In re

      Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014). Wallace’s appellate counsel

      did not file a reply brief to offer such reasons, and, based upon the record before

      us, we find no such reasons to review the merits of the trial court’s discretionary

      sentencing decision. Accordingly, we dismiss the appeal.


[5]   Dismissed.


      Bradford, J., and Tavitas, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-9 | April 30, 2019   Page 3 of 3